BrowNING, Judge,
dissenting:
I dissent. Upon the sole ground that the jury was “improperly apprised” of the fact that the defendant was protected by indemnity insurance was the judgment of the Circuit Court of Kanawha County reversed.
It is obvious from the testimony of the only two medical witnesses who testified in this case, Drs. Anderson and Kuhn, both eminent orthopedic surgeons of the City of Charleston, that the verdict of the jury was not excessive. The evidence is uncontroverted as to liability. The plaintiff travelling toward his home on a highway slick with ice and snow, and, using chains, was proceeding at a cautious rate of speed and in his proper lane of traffic when the defendant, without chains, ran around one automobile to the rear of plaintiff and attempted to pass the plaintiff’s automobile when he observed a car coming in the opposite direction, attempted to get back into his proper lane, was unable to control his car and crashed into the rear of plaintiff’s vehicle.
In Moorefield Administrator v. Lewis, 96 W. Va. 112, 123 S. E. 564, this Court refused to disturb a judgment for the plaintiff upon the verdict of a jury when the record showed that, in his opening statement *221to the jury, counsel for the plaintiff said: “I might say that the defendant, Mr. Lewis, has insurance.” The Court said: “The trial court should have sustained the motion to discharge the jury because of counsel’s effort to inject into the trial a matter so plainly erroneous and highly prejudicial to defendant; and we would he inclined to reverse the case on this ground, hut for the fact that, in our opinion, a plain case for recovery has been established by the whole evidence. * * The language in the 9th Syllabus Point in the instant case, which is a quotation of the 1st Syllabus Point of Wilkins v. Schwartz, 101 W. Va. 337, 132 S. E. 887, has the qualification that the apprisal of the jury of the fact that the defendant was protected by indemnity insurance “will ordinarily constitute reversible error.” (Italics Supplied.) A review of the decisions of this Court, and of other courts, shows clearly that the language of the syllabus, to the effect that the jury should “not in any manner be apprised of the fact that the defendant is protected by indemnity insurance.”, is not entirely accurate.
In Butcher v. Stull, 140 W. Va. 31, 82 S. E. 2d. 278, this Court held that it was not error, reversible or any other kind of error, for counsel for a plaintiff, in a personal injury action arising out of an automobile collision, to ask a witness for the defendant, upon cross-examination, if he were not an adjuster for the company which carried insurance on the defendant’s automobile. It is true that the Court stated in the opinion that the jury should be informed that such information was elicited solely to show the interest or bias of the witness, but the jury was “apprised of the fact that the defendant” was “protected by indemnity insurance”. In the Stull case, this Court said: “This Court is firmly committed to the rule that a plaintiff in a personal injury or wrongful death case may not, for the reasons ably stated in the cases heretofore cited in this opinion, improperly inform the jury of the fact that the defendant is protected by indemnity insurance. Thus, a shield has been provided for the protection of insurance companies. However, this *222shield must not he converted into an offensive weapon to he used for a purpose not contemplated hy the rule. The unpleasant situation in which this insurance company found itself was not created hy the plaintiff, her counsel, or witnesses.* * *”
The majority, as revealed hy the Court’s opinion, would absolve counsel for the defendant of all hlame for the injection of insurance into this case hy this statement: “Notwithstanding the facts that the statement had never been introduced into evidence, had not been used in cross-examination up until this time, and the witness had not been impeached hy the questions propounded to him, the first question asked hy the attorney for the plaintiff on redirect examination follows :***.” If counsel for the defendant were not using this statement for the purpose of laying the foundation for impeaching the witness, the Court in its opinion gives no explanation as to why he should have been allowed to use it. The only other purpose in using it it seems would he to goad the witness or counsel for plaintiff into making a statement relating to insurance so as to inject reversible error into the record. It must he remembered that counsel for the defendant was the only person in the courtroom, with the possible exception of the witness Jarrell, who was being cross-examined, who knew exactly what was contained in that statement. Counsel for the defendant knew well whether the answers made eight months previously were in conflict with the evidence hy the witness on direct examination. Furthermore, counsel for the defendant referred to the person who took this statement as being “an employee” of his. Certainly, the judge and counsel for the plaintiff, as well as the jurors, knew that counsel for the defendant did not own an insurance company and if that person were an employee of his, an investigator, or an attorney associated with him in the practice of the law, then he would not have been an adjuster or other official of an insurance company. There was no objection to counsel for the plaintiff’s question: “Homer, do you *223know who this man was yon made the statement to? Do yon know who he was?” The courts of twenty jurisdictions, including West Virginia, are cited in 4 A.L.R. 2d 784, for this statement: “By weight of authority, if counsel propounds a question which calls for proper evidence, the fact that an irresponsive or inadvertent answer includes a reference to insurance will not be ground for declaring a mistrial.” The West Virginia case cited is Smith v. Gould, 110 W. Va. 579, 159 S. E. 53; 92 A.L.R. 28. This is the 2nd Syllabus Point of that case, citing Ambrose v. Young, 100 W. Va. 452, 130 S. E. 810: “Testimony volunteered by a witness in a damage action against an automobilist for personal injuries, to the effect that the defendant was protected by indemnity insurance, is not reversible error where it clearly appears that counsel for the plaintiff did not solicit such testimony and could not have anticipated the objectionable answer of the witness, and where the court instructed the jury to disregard it.” Judge Maxwell also stated in the opinion: “And again, a ease will not be reversed on that ground, ‘if the verdict for the plaintiff is supported by a plain preponderance of the evidence.’ Jeffries v. Ashcraft, 104 W. Va. 636. That, too, is the situation at bar.”
In Gorton v. Doty, 57 Idaho 792, 69 P. 2d 136, it was held that where conduct of counsel for the defendant was such as to provoke a remark by plaintiff’s counsel with respect to insurance, such reference to insurance will not be ground for granting a mistrial. For other authority to the same effect see: 4 A.L.R. 2d 820, under the title: “Estoppel to Claim Prejudice; Delay in Making Objection”, and 4 A.L.R. 2d 783, under this heading: “Defendant Opening Door to Eeception of Testimony.”
Perhaps the decision of the Court, and the position of this dissenting Judge, could better be understood by some verbatim quotations from the record. After Mr. Palmer, counsel for the defendant, had been cross-examining the plaintiff’s witness Jarrell for some time, this appears in the record:
*224“Mr. DiTrapano: Your Honor, Mr. Palmer sent an attorney or some agent up to talk to this man and he made a statement to him and he has the statement here in his hand and to impeach the witness he should ask him the proper questions and he should ask him what statement was made and should read his statement to him because it isn’t fair to come in here and introduce the statement here after he has questioned him. I understand he is trying to impeach the man.
“The Court: If he seeks to use the statement and if there is an objection, of course, that may come later.
“Mr. Palmer: I can t hear.
“The Court: I think you may proceed with your cross examination so long as it is proper cross examination and if there is any attempt to use the statement and if there is any objection to that, it may come later.
“Mr. Palmer: That will come up if I make an improper question and if I don’t make an improper question then I move the remarks of counsel be stricken from the record since I have asked no question which would call for them.
“The Court: Let’s get along with the cross examination.”
Thereafter, counsel for the defendant asked and received answers to approximately fifty questions in cross-examination of this witness, when the following questions, answers, colloquy, objections and rulings by the court occurred:
“Q: And one other thing, did an employee of mine come to see you on September 29th to help investigate the case?
“A: Yes, sir.
“Q: And I want to ask you if you told him certain things. Did you tell him that the roads were icy and slick?
“A: Yes, sir, they were bad.
“Q: My question is—
“A: (Interrupting) I don’t know whether I said icy or slick and covered with snow but it was bad.
*225“Q: Let me finish my question. My question is, did you tell this gentleman who came to see you that the roads were icy and slick? Just answer that, yes, orno.
“Mr. DiTrapano: This is impeachment and I think he should ask the witness whether or not he wrote this down and let me see this (indicating).
“Mr. Palmer: No.
“Mr. DiTrapano: You will not let me see this?
“Mr. Palmer: No.
“Mr. DiTrapano: I think he should ask the witness if the statement wasn’t made on this date.
“The Court: Well, I think you have a right to go into that.
“Mr. DiTrapano: I want to see all of that.
“The Court: You may answer the question.
“Mr. Palmer: Do you have the question in mind?
“A: Yes, sir, I have the question in mind. If I said it was icy or slick.
“Q: Did you tell the man the roads were icy and slick?
“The Court: If you know, you may say so.
“The Witness: I don’t know whether I told him it was icy and slick.
“Mr. Palmer: Q. Would you deny you told him they were icy and slick?
“Mr. DiTrapano: I object, unless he identifies the statement and lets the witness read it. That is the way to impeach and not to go on a fishing trip and let him catch him up in the statement made to an employee or an employee of the defendant. That is not proper. That is no great victory, to confuse a witness on a statement made a few weeks ago.
“Mr. Palmer: I object to the remarks of counsel.
“Mr. DiTrapano: I will withdraw that statement and apologize.
“The Court: All right. I think he has answered that question.
*226“Mr. Palmer: He hasn’t answered whether he denies he made it. He said he doesn’t recall it and my question is, does he deny it?
“The Witness: I made the statement that the roads were bad and I don’t know whether I said they were slick and had ice on them or snow but the roads were bad.
“Mr. Palmer: That is sufficient.
“The Court: Of course, that is admitted on the part of everybody.
“Mr. DiTrapano: There is no question about that.
“The Court: And I don’t know how material it is going to be.
“Mr. Palmer: The condition of the roads is very material, your Honor.
“The Court: If there was any conflict, of course, it would be material.
“Mr. Palmer: We don’t know what the other witnesses will say, but we have to get from this witness his version.
“The Court: You may proceed.
“Mr. Palmer: Q. Did you tell this gentleman, ’Morris had slowed down to about five miles an hour to come to a halt when we were struck in the rear’?
“A: Read that again.
“Q: ’Morris had slowed down to about five miles an hour to come to a halt when we were struck in the rear.’
“A: That is the same question as a while ago, whether I made it or not?
“Q: My question is at this time, did you tell this gentleman that? That is the whole question. Did you tell this gentleman that or not?
“A: I don’t remember whether I said five miles an hour or not.
“Q: My question is whether or not you told this gentleman these exact words. Will you try to remember whether you did or didn’t. ’Morris had slowed down to about five miles an hour to come to a halt when we were struck in the rear.’
*227"Mr. DiTrapano: I don’t mean to unduly object but I think when you introduce a statement into evidence or attempt to impeach the witness, the witness should be given the opportunity to examine the statement to see if that is the statement he signed and we don’t know what he has got there.
“Mr. Palmer: I didn’t say anything about the statement. I asked him if he told this man these words.
“The Court: I believe he has the right to ask him if he told someone those words.
“The Witness: I don’t know whether I told him those words or not.
“The Court: And I think he has a right to do that.
“Mr. Palmer: I beg your pardon. You may answer the question.
“A: I don’t know if that is the exact words or not; and he had slowed down probably to five miles an hour.
“Q: My question is, did you tell him those words or substantially those words that ‘Morris had slowed down to about five miles an hour to come to a halt when we were struck in the rear.’ If you don’t remember the exact words, was that substantially what you told him?
“A: Yes, sir, something in that nature. Yes, sir.
“Mr. DiTrapano: May I see the statement, please?
“Mr. Palmer: No. That is all.
“REDIRECT EXAMINATION
“By Mr. DiTrapano:
“Q: Homer, do you know who this man was you made that statement to? Do you know who he was?
“A: He was the insurance man. I don’t know what he does, probably an investigator.
“Q: Did he write this down or did you write it yourself?
“A: He wrote it down. He asked me the questions and he done the writing and I don’t know whether I said five miles an hour.
*228“Q: Did you sign the statement?
“A: Yes, sir.
“Q: Did you read it?
“A: No.
“Q: You presumed he was putting down what you said?
“A: Yes, sir.
“Q: And you cooperated with him fully and answered the questions as best you could?
“A: I answered the questions as nice as I could.
“Q: How long after this accident did it happen, the questioning that is?
“A: About eight months before the insurance man came to me asking me the questions.
“Q: About eight months after the accident?
“A: About eight months, that’s right?
“Q: Homer, did you have any notion or were you sensible at the time of the collision that the Wesco Corporation s station wagon was going to pass you?
“A: I did not, no.
“Q: Did you hear a horn sounded?
“A: I didn’t hear a horn.
“Q: Homer, I have just one more question, and you have marked on these photographs?
“A: Yes, sir, I marked them and I marked about where the accident happened and I did not mark the spot in the road where it happened.
“Q: Is this an estimate to the best of your ability?
“A: That is to the best of my ability. I will say that is about right where it happened.
“Mr. DiTrapano: That is all.
“Mr. Palmer: If your Honor please, since the witness has agreed that he said substantially what I have read and the two parts of the statement he said are correct, I would not be entitled to impeach him and if the witness and counsel wish to see and read *229the statement, I have no objection at all because I don’t want anyone to get the impression there is anything to hide in it and I asked die witness about the two particular matters and he agreed in substance that is what he said and there is no impeachment when the witness agrees with it and, therefore, if counsel and the witness would like to see it, I have no objection.
“The Court: He said in substance that is what he testified to originally and actually that is die reason the Court mentioned a moment ago it didn’t see the point in cross examination and there was no conflict.
“Mr. Palmer: If the witness agrees with it diere can be no impeachment and, therefore, the statement cannot be used and I don’t want to give the impression that there is anything I want to hide from counsel and if counsel or the witness wants to see it, they may.
“Mr. DiTrapano: I just wanted him to give me the statement to see if that is the one he signed and now I don’t want to see it.
“RECROSS EXAMINATION
“By Mr. Palmer:
“Q: I will ask Mr. Leftwich to look at his signature. Is that your signature, Mr. Leftwich?
“Mr. DiTrapano: Mr. Jarrell.
“Mr. Palmer: Excuse me. Mr. Jarrell, is that your signature?
“A: Yes, sir, that is my signature. I just wondered if it was down here at something after that.
“Q: You may look at it if you wish.
“A: All right. There isn’t anything.
“The Court: Well, since you are just letting him see it out of curiosity, I don’t thing it is necessary. Are there any further questions?
“Mr. Palmer: Q. Was diere anything put in tiiat you hadn’t knownabout?
“A: I didn’t read it all but I think it is fair.
“Q: Is it fair and the way you said it?
*230“A: Yes, sir.
“Mr. Palmer: That is all. I wanted to get that point cleared up.
“The Court: Anything further?
“Mr. Palmer: No, sir, not at this time.
“The Court: You may stand aside.
“(Whereupon the witness was then excused.)
“Mr. Palmer: If your Honor please, may we see the Court.
“(Whereupon the Court and counsel for the respective parties retired to the Court’s chambers and the following proceedings were had out of the presence and hearing of the jury:)
“Mr. Palmer: Your Honor, regretfully we have to move the Court for a mistrial because of the fact that while asking the witness questions as to what he had told a person and not what was in the statement, and I didn’t use the word, statement, at all at any time and Mr. DiTrapano before I asked him a question made certain motions to the Court about a statement or paper which I had in my hand which the Court overruled and I then very carefully asked the witness if he had told a person certain things which the witness apparently agreed or in substance agreed. Thereafter Mr. DiTrapano of his own witness asked who the person was to whom he made the statement and the statement was not in evidence and was not introduced into evidence and there was no need to because the witness having agreed with it there was no impeachment and the witness then brought out directly and positively about insurance which causes me regretfully to make the motion for a mistrial.”
I would affirm the judgement of the Circuit Court of Kanawha County of June 2, 1960, in refusing to disturb the judgement of the Court of Common Pleas, entered upon the jury verdict for the plantiff in the sum of $10,000.00, which judgment is dated February 8, 1960.